DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7/5/22 with supplemental claims filed 7/18/22 has been entered, wherein it is understood how claim numbers in the remarks of 7/5/22 would apply to the corrected claim numbers of 7/18/22.  Claims 13, 15-19, 21, 22 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have almost overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 2/4/22.
Specification
The amendment filed 7/5/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
[0014] “quasi-virtually” is new matter as no support nor definition has been found for the term
[0014] “separate jacket and separate trousers” is new matter as it was not in the original disclosure and Fig. 2 clearly does not show separate jacket and separate trousers; at best, the drawings illustrate jacket and trouser portions in a single suit
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 13 Line 7 “first waterproof zip fasteners” is not in the specification
Claim 13 Lines 9-10 “rubber lips are laminated onto fire-resistant fabric” is not in the specification
Claim 13 Lines 19-20 “fabric having aramid fibers having 40 gr/m2 +/- 10%” is not in the specification, as the specification recites an indefinite version in [0010] “about 40 gr/m2 +/- 10%”; examiner recommends revising the specification to match that of the claim
Claim 13 Lines 33-34 pertaining to pressure column is not in the specification
Claim 16 Line 4 “along a waistband” is not found in the specification
Claim 16 Line 6 “bottom edge of the jacket” is not found in the specification
Claim 16 Line 7 “configured to circumference” is not found in the specification
Claim 16 Line 8 “parallel extension” is not found in the specification
Claim 16 Line 9 “narrow textile strip” is not found in the specification
Claim 16 Line 10 “at all times” is not found in the specification
Claim 16 Line 7 “waterproof zipper is configured to circumference the hip area” seems redundant of Claim 16 Line 4 “configured…around a hip area”; especially as Line 4 is better supported in [0014] “waterproof zip fastener 16, which runs around the hip”, examiner recommends deleting the redundant recitation of Line 7
Claim 21 Line 7 “cooling air” is not found in the specification
The entirety of Claim 22 is not found in the specification, including new amendments
Claim Objections
Claim(s) 13, 16, 18, 19, 21, 22 is/are objected to because of the following informalities: 
At the outset, examiner notes that the claims seem to contain multiple instances of redundancy, wherein some instances of redundant recitations are replete with errors; review is recommended of the claims
At the outset, examiner notes that Claim 13 Lines 3-7 again seem to recite that the laminate is 4 layers (outermost, membrane, inner fabric, and fabric having aramid fibers) while Claim 13 Lines 23-32 make clear that the laminate is only of 3 layers (outer, intermediate inner) with each layer having glue in between.  In light of the original disclosure, as best understood, Claim 13 Lines 23-32 is correct and the laminate is only 3 layers.  Examiner recommends review of the language of Claim 13 Lines 3-7 and, if unnecessary due to redundancy, to delete Lines 3-7 n favor of Lines 23-32; examiner also notes that there Lines 3-7 and Lines 23-32 are replete with antecedent basis issues and inconsistency in terminologies assuming that the limitations are redundant, further suggesting deletion of Lines 3-7; for example:
Claim 13 Line 5 “the interior” should read “an interior”
Claim 13 Line 5 uses the term “interior” wherein Claim 13 Line 23 uses the term “inside” and Claim 13 Line 28 uses the term “inner layer”- However, examiner notes that language should be consistent for clarity of what structure is being referred to and/or what structure the term “interior” is relative to and/or possibly antecedent basis as well
Claim 13 Line 6 “inner fabric, and followed toward the interior by a fabric” will be interpreted as the “followed by an inner fabric of aramid fibers” based on [0010]
Claim 13 Lines 9-14 “each of the sleeves is equipped with a sleeve waterproof zip fastener” and “front edges of cuffs…each divisible by a rubber lip waterproof zip fastener”, as best understood from the illustrations, seem to recite the same structure; consistency in terminology and proper antecedent basis is required
Claim 13 Line 19 “wearer’s body” should read “person’s body” for consistency at least with Claim 11 Line 1
The term “the rubber lip waterproof zip fastener” in Claim 13 Line 22 seems to be a typographical error and should read “fasteners”.  This term was first established in Claim 13 Line 14 indicating that this structure exists at the collar and at each cuff.  As such, without the term “fasteners”, it will otherwise become indefinite and unclear as to which of these three fasteners Line 22 is referring to. 
Claim 13 Line 37 “wearer” should read “person” for consistency with at least Claim 11 Line 1
Claim 16 Lines 2-7 has multiple issues of redundancy, antecedent basis, and grammatical errors; for example:
Claim 16 Line 6 “bottom edge of the jacket” is recommended to read bottom portion.  Especially as the term is not found in the original disclosure and, as best understood from the illustration and disclosure, there is no distinct end/edge to a jacket portion
Claim 16 Lines 5-8 can read “wherein the bridge waterproof zipper comprises a starting section and an end section, wherein the starting section is configured to start at a front of the dry suit in the hip area of the person, between the trouser and bottom portion of the jacket, wherein the end section overlaps the starting section in a laterally offset manner”
Claim 16 Line 8 “therefore forms form” should read “therefore forms”
Nevertheless, especially in light of the redundancy issues, let alone 112(a) issues below, Claim 16 Lines 8-10 starting from “therefore” is recommended for deletion.
Claims 18, 19, 21-- clarification is suggested as to whether Claim 18 breast waterproof zip fastener, Claim 19 trouser pocket waterproof zip fastener, and Claim 21 structures beginning with airtight hose sleeve opening are meant to be positively claimed
Claim 22 Line 6 “the open cuffs” should read “the cuffs when open”, as best understood, since “open” is not a constant, positively claimed state and is a functional state
Disagreement with any of the aforementioned may warrant at least a 112(a) new matter rejection and/or 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 13, 15-19, 21, 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is also important to note that applicant does not have support for these new limitations. In accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the claim(s), support for any insertions and deletions) (see MPEP § 2266.01). Nowhere in the original disclosure is support found for the following.
Claim 13 Line 7 “first waterproof zip fasteners” is considered new matter.  Especially as the term is not found in the original disclosure, it is unclear what fasteners this recitation refers to, and/or how these fasteners relate to the other fasteners.
Relatedly, Claim 13 Line 21 “closing the first waterproof zip fasteners, the sleeve waterproof zip fastener, and the rubber lip waterproof zip fastener” and their related recitations is considered new matter.  Based on the drawings and the original claim disclosure, furthermore in light of how “rubber lip waterproof zip fastener” is defined as being at the collar and cuffs, it is unclear how the sleeve waterproof zip fastener is different from the rubber lip waterproof zip fastener at each cuff, and how first waterproof zip fastener, let alone how all fasteners currently recited in the claims relate to one another or to the original disclosure.  It will be interpreted that the sleeve waterproof zip fasteners are the same as the cuff waterproof zip fasteners, and the first waterproof zip fasteners is a summary of the rubber lip waterproof zip fasteners, as no support has been found for otherwise having all these new fasteners.  Especially as the fasteners in the dependent claims have not been further related back to these fasteners of Claim 13, there is no evidence to suggest that fasteners in dependent claims are referring to those in Claim 13.
Claim 16 Line 8 “parallel extension” is considered new matter, especially as the term is not found in the original disclosure.
Claim 16 Line 9 “narrow textile strip” is considered new matter, especially as the term is not found in the original disclosure.  Examiner recommends cancelling “narrow textile strip”.
Claim 16 Line 10 “at all times” is considered new matter, especially as the term is not found in the original disclosure.  This “at all times” is referring to a connection via the bridge zipper.  Nowhere in the original disclosure was the constant state of a closed zipper disclosed.
Claim 21 Line 7 “cooling air can escape the dry suit” is considered new matter, especially as the recitation is not in the original disclosure.  The original disclosure only recited that a cool gas led to perspiring body parts assisted in heat at the body parts being transported away from the body, further supported by Claim 22.  
Claim 22 Line 7 “when the person is merely on alert” is considered new matter, especially as the recitation is not in the original disclosure.  Nowhere in the disclosure were the claims associated with such a functional state.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 13, 15-19, 21 and 22 is/are rejected under U.S.C. 112(b).
The term "narrow" in claim 16 Line 9 is a relative term which renders the claim indefinite.  The term "narrow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There are no values in the original disclosure that define values for what constitutes “narrow.”
The term “at all times” in Claim 16 Line 10 is unclear and therefore renders the claim indefinite.  As best understood, the connection is via the waterproof zipper, wherein it is generally understood in the art that zippers can disconnect two portions and reconnect two portions.  Especially as the recitation is new matter, it is unclear whether applicant intended to positively claim that the zipper is decorative and is not intended to be opened, especially as [0014] seems to state otherwise “when this zip fastener 16 is more or less opened”.  As such, it is unclear if this recitation is merely to state that the zipper exists on the suit at all times, or if applicant is claiming a functional state that exists all the time, or a functional state at least some of time, or some other interpretation.  Examiner recommends deletion of the recitation.
The recitation pertaining to the term “cooling air” in Claim 21 Line 7 is unclear and therefore renders the claim indefinite.  Nowhere in the original disclosure was it recited that air that is further cooling, and is different from cool gas or heat, escapes.  The original disclosure only recited that a cool gas led to perspiring body parts assisted in heat at the body parts being transported away from the body, further supported by Claim 22.  This seems already recited in Claim 21, and further in Claim 22.  As such, it is unclear what applicant means to claim with this recitation.  It is unclear if this is a typographical error that then provides additional redundancy or is new matter and should canceled.  Examiner will interpret it as heat and therefore as a redundant recitation of the original claim.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirao (JP 60173103) in view of Smith (USPN 3925839), Insulan and Axelsson (EP 2868213) herein Axelsson, Rock (USPN 7776421), Hara et al (USPN 6827232), herein Hara, Kruszewski et al (USPN 8347420), herein Kruszewski, Johnson et al (USPN 9040436), herein Johnson, and Chou (US Publication 2003/0131394).
Regarding Claim 13, Shirao teaches a dry suit to be worn by a person for keeping the person having fallen into the water dry by delaying their life-threatening hypothermia (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; Line 27 "invention …covers cold-resistant life-saving work clothes";; Shirao teaches the suit/work clothes which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized as a dry suit for delaying hypothermia), the dry suit including
sleeves (see Fig. 1),
and being made of a fabric laminate (Lines 36-37 "head A and the body B are formed by…laminated body 1"),
wherein the dry suit has a waterproof zip fastener at a collar (see Fig. 1 showing at neck; Line 63 "watertight fastener 8"); 
wherein the dry suit has rubber lips at front edges of cuffs configured to circumference areas of forearms of the person behind and adjacent to wrists of the person (see Fig. 1; Lines 58 "5 5' sponge rubber"; Lines 44-46 wrist portion Ca…elastic bodies 5, 5' and the joint portion is provided by the tightening member 6 (using the magic tape). Watertightness is ensured"; Shirao teaches the rubber lips at the front edges in Fig. 1 which meets the structural limitations in the claims and performs the functions as recited such as being capable of locating at the areas recited).

Shirao does not explicitly teach wherein the dry suit has first waterproof zip fasteners configured for putting on and taking off by the person,
and each of the sleeves is equipped a sleeve waterproof zip fastener configured to extend along a lower arm of the person,
wherein the collar also has rubber lips configured to circumference a neck of the person which are each divisible by the collar waterproof zip fastener, 
thereby forming a waterproof sealing at a collar,
wherein the rubber lips at front edges of cuffs are each divisible by a rubber lip waterproof zip fastener 
thereby forming a waterproof sealing at front edges of cuffs,
wherein the rubber lips are configured to be fitted waterproof at the neck or at an area behind and adjacent to the wrists of the person so that the entirety of the suit is configured to be worn open at the collar and the cuffs during non-critical mission phases and thus an air exchange with a surface of the person’s body is possible,
wherein the dry suit can quickly be brought from an open configuration with the collar and the cuffs open to a waterproof configuration by closing the first waterproof zip fasteners, the sleeve waterproof zip fastener, and the rubber lip waterproof zip fastener.

Smith teaches wherein lips at front edges of cuffs are each divisible by a waterproof zip fastener (see Fig. 7; Col. 3 Lines 32-33 "zipper 21 in the palm of glove 24 into the sleeve 20"; Col. 3 Lines 40-41 "zippers 19 and 21 are of the waterproof type", wherein palm of glove is at lower arm).
Smith at least suggests wherein the collar has lips configured to circumference a neck of the person which are each divisible by the collar waterproof zip fastener (see Fig. 6 for an illustrated lip; Col. 2 Line 68-Col. 3 Line 1 “zipper 14…to provide a closable opening …extending from…the neck portion 16”, Col. 3 Line 22 “zipper 14 is a watertight zipper”; wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Smith illustrates such a lip, especially in comparison with Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao with the waterproof zip fasteners at the sleeves/wrists and neck as taught by Smith in order to allow free use of the hand when needed (Col. 3 Lines 33-36) and to modify Shirao with the lip at the collar as it is a known structure to provide easy access (Col. 3 Lines 3-5).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Shirao therefore teaches:
and each of the sleeves is equipped a sleeve waterproof zip fastener configured to extend along a lower arm of the person (since this is interpreted the same as a zip fastener at cuff),
forming a waterproof sealing at front edges of cuffs (inasmuch as a rubber lip divisible by a fastener is taught with their associated recitations, a waterproof sealing is taught).

Furthermore, Axelsson also teaches rubber lips at front edges of cuffs configured to circumference areas of forearms of the person behind and adjacent to wrists of the person ([0067] "sealing device 401 may circumferentially and sealingly connect the cuffs of the arms 403 to e.g. hand seals 405 or gloves 405...by means previously described"; [0047] "sealing device 1 comprises an annular base 10"; [0053] "base 10 preferably is made of...rubber"; [0066] "sealing device 301, 501 similar to...Figs. 1a and 1b and/or Figs. 3a and 3b, while...sealing device 401 similar to ...Fig. 2"; although Fig. 2 base 110 is not explicitly recited to be rubber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that it would be inasmuch as base 10 is recited to be of rubber; Axelsson teaches the cuff rubber lips which meets the structural limitations in the claims and performs the functions as recited such as being capable of being located as recited),
wherein the collar also has rubber lips configured to circumference a neck of the person (see Fig. 5; [0067] "sealing device 301 may sealingly and circumferentially connect the neck portion 303 around its periphery by means of e.g. adhesive, welding means, moulding means, casting means, laces or the like, to a neck seal 305"; [0066] "neck portion 303 and the waistline portion 503 are preferably provided with a sealing device 301, 501"; [0047] "sealing device 1 comprises an annular base 10"; [0053] "base 10 preferably is made of...rubber"; [0066] "sealing device 301, 501 similar to...Figs. 1a and 1b and/or Figs. 3a and 3b, while...sealing device 401 similar to ...Fig. 2"; although Fig. 2 base 110 is not explicitly recited to be rubber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that it would be inasmuch as base 10 is recited to be of rubber; Axelsson teaches the collar rubber lips which meets the structural limitations in the claims and performs the functions as recited such as being capable of being located as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao’s lips at both the neck and the wrist, provided by Smith, if necessary, to be of rubber lips as taught by Axelsson in order to provide a watertight sealing at openings in the garment ([0002]).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Shirao teaches:
collar rubber lip which is divisible by the collar waterproof zip fastener (modified Shirao already teaches that that it is known to divide rubber lips with waterproof zip fasteners, such as at the wrist, as taught by Smith, wherein Smith also further taught dividing lips with waterproof zip fasteners, such as at the collar; as such, especially as Shirao intends to have waterproofness at both a neck and wrists, and Axelsson further shows it is known to have waterproofness via rubber lips for both at a neck and wrists, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Shirao’s waterproof fastener, dividing a lip as taught by Smith, would be dividing the rubber lip collar of Axelsson, especially based on the amount of breathability desired),
thereby forming a waterproof sealing at a collar (inasmuch as a collar rubber lip divisible by a fastener is taught with their associated recitations, a waterproof sealing is taught).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Shirao teaches:
wherein the dry suit has first waterproof zip fasteners configured for putting on and taking off by the person (as aforementioned in the objections, as best understood, first waterproof zip fasteners is met as Shirao teaches the fasteners at the collar and wrists, which meets the structural limitations in the claims and performs the functions as recited such as being capable of assisting donning and doffing the suit),
wherein the rubber lips are configured to be fitted waterproof at the neck or at an area behind and adjacent to the wrists of the person so that the entirety of the suit is configured to be worn open at the collar and the cuffs during non-critical mission phases and thus an air exchange with a surface of the person’s body is possible (Shirao teaches the waterproof sealings of rubber lips openable by fastener which meets the structural limitations in the claims and performs the functions as recited such as being capable of being fitted and openable for air during certain situations),
wherein the dry suit can quickly be brought from an open configuration with the collar and the cuffs open to a waterproof configuration by closing the first waterproof zip fasteners, the sleeve waterproof zip fastener, and the rubber lip waterproof zip fastener (as aforementioned in the objections, as best understood, these three fasteners are met inasmuch as Shirao teaches the waterproof fasteners at the collar and wrists, which meets the structural limitations in the claims and performs the functions as recited such as being capable of opening and therefore having the recited configurations).

Shirao does not explicitly teach wherein the fabric laminate comprising  from an outside layer to an inside layer of 
a tear-resistant and flame-resistant fabric as an outermost layer, 
then toward the interior a waterproof membrane having a microporous structure on the basis of polytetrafluoroethylene
and an inner fabric, and followed toward the interior by a fabric having aramid fibers,
wherein the rubber lips are laminated onto the outermost layer including a flame-resistant fabric,
wherein the fabric laminate comprising from outside to inside: as the outermost layer includes the tear-resistant and flame-resistant fabric,
followed by an intermediate layer having glued on waterproof but vapor-permeable membrane as an intermediate membrane having the microporous structure on the basis of polytetrafluoroethylene having more than 10 million pores per mm2, 
then followed by an inner layer of the glued on waterproof but vapor-permeable membrane having aramid fibers having 40 gr/m2 +/- 10% as a protective layer for the intermediate membrane,
wherein the outermost layer, the intermediate layer, and the inner layer with glue layers between the outermost layer, the intermediate layer and the inner layer create a waterproof, flame-resistant and air-permeable fabric laminate,
which has a maximum mass per surface area of 220 g/m2,
	wherein the dry suit provides water resistance and waterproofness that the dry suit is operable to withstand a pressure column of up to 10 meters of water,
wherein the dry suit has, due to the high tear resistance of the outermost layer, a flow-resistance which is operable to withstand incident-flow speeds of up to 600 knots (kn) or 1111 km/h, as the speeds occur in the event of an ejectors eat ejection and act on the wearer,
wherein the entire dry suit weighs less than 1.5 kg.

Rock teaches the laminate material layers, specifically a fabric laminate comprising  from an outside layer to an inside layer (see Fig. 1; Col. 1  Lines 58, 60 "outer shell layer comprises flame retardant fibres, e.g….aramides"; Col. 1 Lines 65-67 "loop yarns and the stitch yarns comprising flame retardant material serve to enhance heat and fire protection of the garment"; Col. 2 Lines 36-37 "intermediate layer comprises a full film breathable membrane...selected from the...EPTFE (stretchable poly tetra fluoro ethylene)"; Col. 3 Lines 47-48, Col. 4 Lines 5,6 "woven outer shell 22 contains...flame retardant materials, such as aramides"; Col. 4 Lines 33,35 "inner thermal fabric layer 24 may also be formed of...aramides"; Col. 5 Line 30 "intermediate barrier layer 26"; wherein it is known in art that aramid is tear-resistant (see extrinsic evidence White 5824405)) of 
a tear-resistant and flame-resistant fabric as an outermost layer (see aforementioned, 22) 
then toward the interior a waterproof membrane having a microporous structure on the basis of polytetrafluoroethylene (see aforementioned, intermediate layer, wherein it is known in the art that ePTFE is microporous, see extrinsic evidence Ebnesajjad NPL),
and an inner fabric, the inner fabric having aramid fibers (see aforementioned, 24),
wherein the fabric laminate comprising from outside to inside: as the outermost layer includes the tear-resistant and flame-resistant fabric (see aforementioned; see Fig. 1; Col. 1 Lines 58, 60 "outer shell layer comprises flame retardant fibres, e.g….aramides";  Col. 3 Lines 47-48, Col. 4 Lines 5,6 "outer shell 22 contains...flame retardant materials, such as aramides"),
followed by an intermediate layer having glued on waterproof but vapor-permeable membrane as an intermediate membrane having the microporous structure on the basis of polytetrafluoroethylene (see Fig. 1; Col. 2 Lines 36-37 "intermediate layer comprises a full film breathable membrane...selected from the...EPTFE (stretchable poly tetra fluoro ethylene)"; Col. 3 Lines 47-48, Col. 4 Lines 5,6 "outer shell 22 contains...flame retardant materials, such as aramides"; Col. 5 Line 30 "intermediate barrier layer 26", wherein glued is at least suggested such as Claim 1  in Col. 6 Lines 23-24 "said intermediate layer being disposed and laminated to each of the shell layer and the thermal layer"; Col. 1 Lines 25-26 "laminated multi-layer composites (e.g. those having multiple layers joined, e.g., by adhesive"; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao’s laminate layers as taught by Rock to be glued especially as it recites gluing as a known lamination method, see also extrinsic evidence Rock et al US Publication 2013/0065470),
then followed by an inner layer of the glued on waterproof but vapor-permeable membrane having aramid fibers as a protective layer for the intermediate membrane (see Fig. 1; Col. 4 Lines 33,35 "inner thermal fabric layer 24 may also be formed of...aramides"; wherein glued is at least suggested such as Claim 1  in Col. 6 Lines 23-24 "said intermediate layer being disposed and laminated to each of the shell layer and the thermal layer"; Col. 1 Lines 25-26 "laminated multi-layer composites (e.g. those having multiple layers joined, e.g., by adhesive"; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao’s laminate layers as taught by Rock to be glued especially as it recites gluing as a known lamination method, see also extrinsic evidence Rock et al US Publication 2013/0065470; Shirao teaches the inner layer which meets the structural limitations in the claims and performs the functions as recited such as being capable of being a protective layer for the intermediate membrane by its existence) 
wherein the outermost layer, the intermediate layer, and the inner layer with glue layers between the outermost layer, the intermediate layer and the inner layer create a waterproof, flame-resistant and air-permeable fabric laminate (Rock teaches the materials of the three-layers with glue layer and therefore meets this recitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao’s laminate with that of Rock’s as a substitution of one laminate for another, especially as Rock also teaches that these materials are known to be utilized in protective garments (see also extrinsic evidence Baurmeister USPN 5743775) for effective fire resistance (see Rock aforementioned).   

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Shirao teaches wherein the rubber lips are laminated onto the outermost layer including a flame-resistant fabric (modified Shirao teaches the rubber lips and recited outermost layer, which meets the structural limitations in the claims and performs the functions as recited such as having the recited elements connected via lamination; wherein the instant recitation is being treated as a product-by-process limitation. Therefore, even if Shirao’s method of connection results in different structural characteristics of the end product than other methods, it still would have been prima facie obvious at the time the invention was made to use whatever method in the Shirao reference as claimed since such adhering process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  Furthermore, it is known in the art to adhere such elements together (see extrinsic evidence Clifford CA 2690574; inasmuch as both ultrasonic welding of Clifford and lamination are heat activated, and they are the same process of adhering one element to another, such a recitation merely product-by-process, regardless of which layer is the fire-resistant fabric).

Shirao’s PTFE as provided by Rock (ePTFE) does not explicitly teach wherein having more than 10 million pores per mm2.
As such, modified Shirao discloses the general conditions of the claimed invention except for the express disclosure of the porosity density.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the porosity density and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	Furthermore, even if necessary to modify, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao to have a porosity density in the range recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, especially in light of Hara.

Hara teaches wherein ePTFE having more than 10 million pores per mm2 (Claim 12 in Col. 10 Lines 18-20 "water-repellent film is a laminate comprising a thermoplastic backing material on one side and a porous film on the other side"; PTFE porous films is one having micropores...formed at a density of several billion pores/cm2).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao’s PTFE (ePTFE) as provided by Rock, if necessary, with the porosity weight as taught by Hara as it would have been within the skill of one of ordinary skill in the art to balance the desire of water repellency with breathability, further in light of extrinsic evidence Johnson et al USPN 9040436 wherein pore size, related to porosity density recited, is related to liquidproofness and moisture vapor transmission.

Shirao’s inner aramid fibers as provided by Rock does not explicitly teach having 40 gr/m2 +/- 10%.

Kruszewski further suggests aramid having 40 gr/m2 +/- 10% (Col. 1 Lines 8-12 "invention concerns thermal liner having good thermal insulation and breathability…and flame resistance thereby enhancing protection"; Col. 7 Lines 18 "51 g/m2 web of spunlaced nonwoven aramid fiber"; abstract "protective garments").
As such, modified Shirao discloses the general conditions of the claimed invention except for the express disclosure of the weight of the aramid.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the aramid weight and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	Furthermore, even if necessary to modify, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao to have an aramid weight in the range recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, especially in light of Kruszewski.
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao’s inner aramid as taught by Rock, if necessary, to be of the range recited especially as Kruszewski suggests closeness making such a range obvious, especially as it would have been within the skill of one of ordinary skill in the art to determine such a range depending on the desired lightweightness of the overall suit for intended use and comfort of use.

Shirao’s laminate as provided by Rock does not explicitly teach the fabric laminate having a maximum mass per surface area of 220 g/m2.

However, Johnson teaches that a fabric laminate of similar materials (aramid and ePTFE) having a maximum mass per surface area of 220 g/m2 (see Figs. 1 and 2; abstract "laminates…for use in making lightweight liquidproof articles, including articles of apparel, such as outerwear garments"; Col. 1 Line 67, Col. 2 Line 2 "laminate is formed having…laminate mass per area less than 200 g/m.sup.2"; Col. 2 Lines 58-60 "laminate (10) comprises a porous membrane (13) adjacent to a textile layer (14)"; Col. 3 Lines 34-39 "outer porous membrane (13) comprises ePTFE having a microstructure...wherein the pores of the porous film are sufficiently tight so as to provide liquidproofness and sufficiently open to provide properties such as moisture vapor transmission"; (self: more re: pore size)"; Col. 5 Line 64, Col. 6 Lines 2-4 "textile (14)...is fire resistant, and therefore may comprise...aramid").
As such, modified Shirao discloses the general conditions of the claimed invention except for the express disclosure of the mass/area of the laminate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the mass/area and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	Furthermore, even if necessary to modify, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao’s laminate to have a mass/area in the range recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, especially in light of Johnson.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao’s mass/area, if necessary, with that taught by Johnson as Johnson shows a laminate with the same materials is known in the art to be in such a range in order to provide lightweightness, liquidproofing, and proper moisture vapor transmission in outerwear garments, of which is Shirao.

Modified Shirao also does not explicitly teach wherein the entire dry suit weighs less than 1.5 kg.

However, Chou at least suggests wherein the entire dry suit weighs less than 1.5 kg ([0006] weight of the garment could be about 5 lbs", i.e. about 2.2 kg; [0020] "application fields of the present invention...include...diving suit").
As such, modified Shirao discloses the general conditions of the claimed invention except for the express disclosure of the weight of the dry suit.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the dry suit weight and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	Furthermore, even if necessary to modify, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao’s dry suit weight to be in the range recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, especially in light of Chou.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao’s dry suit weight, if necessary, with that suggested by Chou especially as Chou’s recitation suggests closeness obviating such a range, especially as the suits have similar intended use.

	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Shirao teaches:
wherein the dry suit provides water resistance and waterproofness that the dry suit is operable to withstand a pressure column of up to 10 meters of water (Shirao teaches the three-layer fabric laminate which meets the structural limitations in the claims and performs the functions as recited such as being capable of withstanding the recited pressure, especially in light of extrinsic evidence Flowers et al USPN 5050241),
wherein the dry suit has, due to the high tear resistance of the outermost layer, a flow-resistance which is operable to withstand incident-flow speeds of up to 600 knots (kn) or 1111 km/h, as the speeds occur in the event of an ejector seat ejection and act on the wearer (Shirao teaches the material of the outermost layer which meets the structural limitations in the claims and performs the functions as recited such as being capable of measured to be the flow-resistance as recited under the situation recited).
Regarding Claim 15, modified Shirao teaches all the claimed limitations as discussed above in Claim 13.
Shirao further teaches wherein the dry suit is designed as a one-piece combination suit (see Fig. 1; inasmuch as the suit is a single invention, it is one-piece of a combination of elements such as zippers; see also extrinsic evidence Duplock GB 2357235 for single invention regardless of number of elements)
 having a crotch waterproof zip fastener which extends from a crotch area up to the upper edge of the collar and divides the same (see Fig. 1; Line 63 “fastener 8”).
Regarding Claim 17, modified Shirao teaches all the claimed limitations as discussed above in Claim 13.
Shirao further teaches wherein the dry suit is configured to be worn over an acceleration protection suit without impairing the function of the acceleration protection suit (Shirao teaches “it”, as best understood being “the suit,” which meets the structural limitations in the claims and performs the functions as recited such as being capable of being worn as recited).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirao (JP 60173103) in view of Smith (USPN 3925839), Insulan and Axelsson (EP 2868213) herein Axelsson, Rock (USPN 7776421), Hara et al (USPN 6827232), herein Hara, Kruszewski et al (USPN 8347420), herein Kruszewski, Johnson et al (USPN 9040436), herein Johnson, and Chou (US Publication 2003/0131394), further in view of Anderson (USPN 6219841).
Regarding Claim 16, modified Shirao teaches all the claimed limitations as discussed above in Claim 13.
Shirao further teaches wherein the dry suit is designed as a two-piece suit of trousers and jacket (see Fig. 1 wherein there are trouser and jacket portions, wherein piece is interpreted as portion, as best understood).

Shirao does not explicitly teach except for a textile material bridge between the trousers and the jacket,
wherein the textile material bridge is created by a bridge waterproof zipper which is configured to be running around a hip area of the person along a waistband,
wherein the bridge waterproof zipper is configured to start at a front of the dry suit in the hip area of the person, between the trousers and bottom edge of the jacket, wherein the bridge waterproof zipper is configured to circumference the hip area
 and with its end section overlaps the starting section in parallel extension at a distance, 
laterally offset, 
and therefore forms form a narrow textile strip as the textile material bridge which connects the trousers and jacket at all times.

Anderson teaches wherein the suit is designed as a two-piece suit of trousers (14, 15) and jacket (17) (see Fig. 1; Col. 2 Lines 35-37 "suit 10 is comprised of a lower torso section or portion 16 with integral leg portions 14 and 15"; Col. 2 Lines 39-40 "an upper torso portion or section 17”)
except for a textile material bridge between the trousers and the jacket (Col. 2 Lines 39-41 "an upper torso portion or section 17 is attached to the lower torso section 16"),
wherein the textile material bridge is created by a bridge waterproof zipper which is configured to be running around a hip area of the person along a waistband (see Fig. 1; Col. 3 Lines 1-2 "waterproof zipper illustrated at 24 is used to open and close the opening 21"; Col. 2 Lines 51-58 "entry system opening or separation line 21 starts at lower end 22 on the frontal section in the crotch region and offset horizontally from the center of the suit or garment and preferably above where the leg portions 14 and 15 join the lower torso section 16 section.  The opening 21 traverses along a line that diagonally crosses the front of the suit 10 to...where the upper torso section 17 joins the lower torso section 16"; Col. 2 Lines 59-64 "opening line 21 continues…across the rear section of the upper torsion portion 17…and wraps around to the frontal section (see Fig. 1) to terminate at ...upper torsion portion 17", wherein waistband is considered a portion of a hip area; inasmuch as the term “along” has been defined, the term “along” is interpreted broadly as “vicinity”; as such, regardless of where the bottom edge and waistband are and what structures these elements belong to, the recitation is met),
wherein the bridge waterproof zipper is configured to start at a front of the suit in the hip area of the person, between the trousers and bottom edge of the jacket, wherein the bridge waterproof zipper is configured to circumference the hip area (see Fig. 1 wherein the start is lower illustrated part of the zipper which is between a portion of the trousers and the bottommost portion of the jacket)
 and with its end section overlaps the starting section in parallel extension at a distance (see Fig. 1 for parallel overlap), 
laterally offset (see Fig. 1 for laterally offset),  
and therefore forms form a narrow textile strip as the textile material bridge which connects the trousers and jacket at all times (see Fig. 1 for narrow, inasmuch as a textile material bridge has been taught according to the claims, so has a narrow textile strip; Anderson teaches the textile material bridge which meets the structural limitations in the claims and performs the functions as recited such as being capable of connecting the trousers and jacket at all times).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao’s suit with the structure of Anderson in order to provide easy entry/exit (Col. 1 Lines 46-47) among other advantages (Col. 1 Lines 51-57).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirao (JP 60173103) in view of Smith (USPN 3925839), Insulan and Axelsson (EP 2868213) herein Axelsson, Rock (USPN 7776421), Hara et al (USPN 6827232), herein Hara, Kruszewski et al (USPN 8347420), herein Kruszewski, Johnson et al (USPN 9040436), herein Johnson, and Chou (US Publication 2003/0131394), further in view of Gootrad (USPN 6237152) and Marlin (DE 29617965).
Regarding Claim 18, modified Shirao teaches all the claimed limitations as discussed above in Claim 13.
Shirao does not explicitly teach wherein the dry suit has in the chest area at least one breast pocket which is inwardly recessed and which is configured to be closed with a breast waterproof zip fastener,
as well as a chest waterproof zip fastener in the chest area configured to be reached into the dry suit with a hand by the person when worn by the person over another suit or acceleration protective suit.

Gootrad teaches wherein the suit has in the chest area at least one breast pocket which is configured to be closed with a breast waterproof zip fastener (see Fig. 5; Col. 5 Lines 15-18 "garment 100 includes a front side 102 on which a pocket 104 is provided with a zipper 106 providing access to an interior of the pocket 104"; Col. 5 Lines 34-35 "pockets 104…provide one-hundred percent water-tight and waterproof interiors", wherein location is breast; wherein it is interpreted that the fastener is positively claimed).
Gootrad at least suggests that the breast pocket is inwardly recessed (it seems rather obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Gootrad teaches an inwardly recessed pocket based on the dotted lines in Fig. 5; furthermore, pocket 112 is similar and Fig. 6 is a cross-section that shows a clearly inwardly recessed pocket).  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gootrad’s pocket 104 to be inwardly recessed, if not already, for aesthetic purposes such that it matches that of the other pocket and/or that it does not bulge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao with Gootrad’s breast pocket in order to provide a capability for holding accessories while keeping accessories safe from water (Col. 5 Lines 35-37).

Marlin teaches as well as a chest waterproof zip fastener in the chest area configured to be reached into the dry suit with a hand by the person when worn by the person over another suit or acceleration protective suit (see Fig. 1, wherein the fastener is in the chest area; [0030] "to put on and take off the dry suit 1, a zipper 9 runs from the left chest over the neck to the right hip.  This zipper 9 is designed to be gas- and water-tight"; Marlin teaches the zipper which meets the structural limitations in the claims and performs the functions as recited such as being capable of allowing one to reach into the suit as recited, especially as the zipper assists with removal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao with the chest area zip fastener as taught by Marlin in order to provide an option to more easily remove the suit ([0030]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirao (JP 60173103) in view of Smith (USPN 3925839), Insulan and Axelsson (EP 2868213) herein Axelsson, Rock (USPN 7776421), Hara et al (USPN 6827232), herein Hara, Kruszewski et al (USPN 8347420), herein Kruszewski, Johnson et al (USPN 9040436), herein Johnson, and Chou (US Publication 2003/0131394), further in view of Gootrad (USPN 6237152).
Regarding Claim 19, modified Shirao teaches all the claimed limitations as discussed above in Claim 13.
Shirao further teaches wherein the dry suit has at least one trouser pocket which can be closed with a trouser pocket waterproof zip fastener and which is configured to be operated and reached with a hand by the dry suit wearing person (see Fig. 1; Line 65 "pocket 12" on trousers; Shirao teaches the trouser pocket which meets the structural limitations in the claims and performs the functions as recited such as being capable of being closed as recited by being operated and reached as recited).

Nevertheless, even if applicant meant to positively recite the zip fastener, 
wherein Shirao does not explicitly teach the zip fastener on the trouser pocket,

Gootrad teaches wherein the dry suit has at least one trouser pocket which can be closed with a trouser pocket waterproof zip fastener and which is configured to be operated and reached with a hand by the dry suit wearing person (see Fig. 5; Col. 5 Lines 15-18 "garment 100 includes a front side 102 on which a pocket 104 is provided with a zipper 106 providing access to an interior of the pocket 104"; Col. 5 Lines 34-35 "pockets 104…provide one-hundred percent water-tight and waterproof interiors"; Gootrad teaches the fastener which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being reached and operated as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao’s trouser pocket with a waterproof zip fastener as taught by Gootrad in order to provide capability for holding accessories while keeping accessories safe from water (Col. 5 Lines 35-37).

Claim(s) 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirao (JP 60173103) in view of Smith (USPN 3925839), Insulan and Axelsson (EP 2868213) herein Axelsson, Rock (USPN 7776421), Hara et al (USPN 6827232), herein Hara, Kruszewski et al (USPN 8347420), herein Kruszewski, Johnson et al (USPN 9040436), herein Johnson, and Chou (US Publication 2003/0131394), further in view of Zafred (USPN 4738119).
Regarding Claim 21, modified Shirao teaches all the claimed limitations as discussed above in Claim 13. 
Shirao further teaches whereby cooling air can escape the dry suit when opened at the collar and the cuffs by opening the rubber lip waterproof zip fasteners at the collar and at the cuffs (Shirao teaches the collar and cuffs with openable rubber lip waterproof zip fasteners which meets the structural limitations in the claims and performs the functions as recited such as being capable of allowing cooling air to escape).

Shirao does not explicitly teach wherein an inner side of the dry suit is equipped with flat gas ducts which can be supplied starting from an airtight hose sleeve opening,
via a hose from a portable pressurized gas cylinder with a gas which is expanded and thus cool gas,
wherein the gas ducts on the inner side of the dry suit are configured to be led to highly perspiring body parts of the person,
wherein the gas ducts have outlet openings to transport heat away from the highly perspiring body parts.

Zafred teaches wherein an inner side of the garment is equipped with flat gas ducts which can be supplied starting from a hose sleeve opening (see Figs. 1-2; for flat gas ducts--Col. 2 Lines 48-50 "vest 5 comprise outer and inner linings 7, 9 (Figure 2) with gas conducting conduits or tubes 11  therebetween", wherein inner side is interpreted as the side not the outside of outermost layer; for hose sleeve opening--see Fig. 1; Col. 3 Lines 34-35 “carbon dioxide is ejected into the several tubes 11, through the valve 41”; Col. 3 Line 57-Col. 4 Line 1 “vest may be recharged by simply reattaching the nozzle 41 to one of the garment couplings 29”, wherein 29 is a hose sleeve opening; as such, even if all the structures beginning with hose sleeve opening are positively claimed, the recitation is met; see also below)
via a hose (41) from a portable pressurized gas cylinder (33) with a gas which is expanded and thus cool gas (see Fig. 1; Col. 3 Lines 23-28 “pressurized gas system 31 is provided for periodically filling the tubes 11…the system 31 includes a cylinder 33 having a…gauge 37…hose or conduit 39 extends from the gauge to a hose coupling 41 and the coupling 29”; Col. 3 Lines 31-32 “tubes 11 are filled with solid carbon dioxide (dry ice)”, wherein gas once released is depressurized and therefore cool),
wherein the gas ducts on the inner side of the dry suit are configured to be led to highly perspiring body parts of the person (Zafred teaches the gas ducts which meets the structural limitations in the claims and performs the functions as recited such as being capable of being configured to be led to certain body parts as recited),
wherein the gas ducts have outlet openings to transport heat away from the highly perspiring body parts (see Fig. 1; Col. 2 Lines 29-31 “cooling tubes of a microporous structure through which gaseous carbon dioxide flows for convective and conductive cooling of the wearer”, wherein the microporous structure indicates outlet openings wherever there are tubes; Zafred teaches the gas ducts which meets the structural limitations in the claims and performs the functions as recited such as being capable of performing as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao with the structure of Zafred in order to provide cooling to prevent heat stress (abstract).
Regarding Claim 22, modified Zafred teaches all the claimed limitations as discussed above in Claim 21.
Zafred further teaches wherein the outlet openings of the gas ducts are configured to be located especially in the following areas of the person (see below):
at the lower back (see Figs. 1-2; Col. 2 Lines 48-50 "vest 5 comprises outer and inner linings 7, 9 (Figure 2) with gas conducting conduits or tubes 11 therebetween"; see Col. 2 Lines 29-31 aforementioned--anywhere where there are tubes, there are outlet openings),
at hips (see Fig. 1),
at neck and in chest area (see Fig. 1),
in armpits (see Fig. 1).

Zafred at least suggests wherein the outlet openings of the gas ducts are located in hollows of knees,
at arm joints
as well as at front of the sleeves which face inner sides of forearms of the person.

As such, Zafred discloses the claimed invention except for explicit disclosure of the tubes at the knees, arm joints, and front sleeves facing forearms.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have extended the tubes to such locations in the suit especially, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Furthermore, it is known in the art to provide cooling to such areas (see extrinsic evidence Dunn USPN 2573414).
Furthermore, a mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication into additional tube or tube length (and therefore openings) would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), especially as it is known in the art to provide cooling to such areas (see extrinsic evidence Dunn USPN 2573414).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirao’s suit with the suggested and taught structure of Zafred in order to prevent heat stress throughout the suit, as aforementioned.
	
	
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Shirao teaches so that heat absorbed by the gas can be transported outward through the open cuffs and the collar as long as the dry suit is used in non-critical mission phases when the person is merely on alert (Shirao teaches the tubes at the locations recited which meets the structural limitations in the claims and performs the functions as recited such as being capable of transporting under the circumstances and through the locations recited).
Response to Arguments
Applicant’s arguments with respect to claims 13, 15-19, 21, 22 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Pertaining to applicant’s remarks on page 9 that each of Shirao, Smith, and Axelsson are focused on creating waterproof seals in connecting two garments-- cuffs and gloves, examiner respectfully clarifies that Shirao does have a waterproof seals at neck and wrist, Smith has waterproof seals at wrist, and Axelsson has waterproof seals and neck and wrist as well.  See aforementioned 103 rejection for such seals being of rubber lips divisible by waterproof fasteners.  Put another way: Shirao already taught a waterproof neck zipper, wherein Smith at least illustrates a lip at a neck divided by a waterproof neck zipper (for access); wherein Axelsson teaches that the lip at a neck would be a rubber sealing (for watertightness); also, Shirao already taught a rubber lip at wrists; Smith teaches a wrist lip divided by a waterproof zipper (for access), wherein Axelsson further indicates that rubber sealing at wrists is known (again, for watertightness).
Pertaining to applicant’s remarks on page 9 about conventional dry suits and that it required 8 references, examiner respectfully disagrees.  Examiner notes that the first three references (Shirao, Smith, and Axelsson) are to teach the garment structure, wherein only two references (Shirao and Rock) were needed to teach the fabric laminate.  Most of the rest of the references (Hara, Kruszewski, Johnson) are merely directed to measurable details of the fabric laminate and are indicated to show that these values are not inventive but known in the art for the materials recited.  As best understood, neither the remarks nor the invention is directed to the invention of a new fabric laminate or material, but merely the application of a fabric laminate to a garment structure.  The last reference (Chou) is to show that it is not inventive in the art to have a garment of a particular weight.  Based on the prior art, remarks seem to argue that the invention is a new intended use for a known garment of a known laminate; however, as claims are product claims and all the structure has been taught, the structure is capable of performing the alleged new intended use.  As such, in response to applicant's argument that the examiner has combined an alleged excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may or may not be used to formulate a rejection if necessary: Snyder (USPN 2417271), Waldman (US Publication 2006/0413797), Skurla III (SUPN 10092050) directed to a collar divided by fastener; Rapp (US Publication 2015/0359269), Fayle et al (USPN 8341769) directed to chest and/or breast pockets.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732